STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA IN THE NO. 2022 CW 1131
INTEREST OF J.G.D

DECEMBER 1, 2022

 

In Re: J.G.D, applying for supervisory writs, 21st Judicial
District Court, Parish of Livingston, No. 174253.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED IN PART; WRIT NOT CONSIDERED IN PART. This writ
application is denied as to the trial court’s denial of
relator’s, J.G.D.’s, lack of subject matter jurisdiction and no
right of action.

Insofar as this writ application seeks review of the trial
court’s denial of J.G.D.’s exception of improper cumulation,
this writ application failed to include a copy of the signed
judgment or ruling complained of in compliance with the Uniform
Rules of Louisiana Courts of Appeal, Rule 4-5(C) (6).

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4-9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation, the
missing items noted above, documentation to show that the
original writ application was timely filed, and must comply with
Uniform Rules of Louisiana Courts of Appeal, Rule 2-12.2. Any
new application must be filed on or before January 3, 2023, and
must contain a copy of this ruling.

VGW

JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.Crl)

DEPUTY CLERK OF COURT
FOR THE COURT